MEMORANDUM OPINION
 
No. 04-10-00102-CR
 
Abraham Alfonso CAMACHO,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 144th
Judicial District Court, Bexar County, Texas
Trial Court No. 2009-CR-8752W
Honorable Fred
Shannon, Judge Presiding
 
PER CURIAM
 
Sitting:            Rebecca Simmons,
Justice
                        Steven
C. Hilbig, Justice
                        Marialyn
Barnard, Justice
 
Delivered and
Filed:   July 7, 2010
 
DISMISSED
 
On
May 11, 2010, we notified Appellant that the trial court’s certification in
this appeal states that “this criminal case is a plea-bargain case, and the
defendant has NO right of appeal.”  Additionally, the clerk’s record contained
a written waiver signed by the appellant pursuant to which he entered a plea of
no contest.  The trial court’s judgment also reflected that there was a plea
bargain agreement, and the punishment assessed did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant; therefore, the
trial court’s certification accurately reflected that the criminal case is a
plea-bargain case.  See Tex. R.
App. P. 25.2(a)(2). 
Rule
25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be
dismissed if a certification that shows the defendant has a right of appeal has
not been made part of the record under these rules.”  Tex. R. App. P. 25.2(d).  We, therefore, ordered that this
appeal would be dismissed pursuant to rule 25.2(d) of the Texas Rules of
Appellate Procedure unless appellant caused an amended trial court
certification to be filed by May 24, 2010, showing appellant has the right of
appeal.  See Tex. R. App. P.
25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.
2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no
pet.).  No response has been received by this court.  We, therefore, dismiss
this appeal in accordance with Rule 25.2(d) of the Texas Rules of Appellate
Procedure.
 
PER
CURIAM
DO NOT PUBLISH